Case: 1:20-cv-00184-RLW Doc. #: 38 Filed: 04/07/21 Page: 1 of 2 PageID #: 379



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION.

DALE COOPER, LLC, d/b/a                           )
SAFE SLIDE RESTORATION,                           )
                                                  )
             Plaintiff,                           )
                                                  )
      V.                                          )            No. l:20-CV-184 RLW
                                                  )
JORDAN BAKEMAN, et al.,                           )
                                                  )
             Defendants.                          )

                                MEMORANDUM AND ORDER

       This removed diversity matter is before the Court on Plaintiffs Unopposed Motion for

Joinder of Additional Party and Motion for Leave to File Amended Complaint (ECF No. 37). The

Motion will be denied without prejudice as the proposed amended complaint fails to adequately

plead jurisdictional facts regarding Plaintiffs citizenship.

Discussion

       "Courts have an independent obligation to determine whether subject-matter jurisdiction

exists[.]" Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010). "It is well-established that an amended

complaint supercedes an original complaint and renders the original complaint without legal effect."

In re Atlas Van Lines, Inc., 209 F.3d 1064, 1067 (8th Cir. 2000). "When jurisdiction is based on

diversity of citizenship, the pleadings ... must set forth with specificity the citizenship of the

parties." Barclay Square Properties v. Midwest Fed. Sav. & Loan Ass'n of Minneapolis, 893 F.2d

968, 969 (8th Cir. 1990).

       The diversity jurisdiction statute, 28 U.S.C. § 1332, requires complete diversity of citizenship

between plaintiffs and defendants. Buckley v. Control Data Corp., 923 F.2d 96, 97, n.6 (8th Cir.

1991 ). For purposes of diversity jurisdiction, the citizenship of a limited liability company ("LLC")

is the citizenship of each of its members. E3 Biofuels, LLC v. Biothane, LLC, 781 F.3d 972,975
Case: 1:20-cv-00184-RLW Doc. #: 38 Filed: 04/07/21 Page: 2 of 2 PageID #: 380



(8th Cir. 2015). For LL Cs, the Court must examine factual allegations concerning the citizenship of

each member of the LLC to determine whether it has diversity jurisdiction, not the LLC's states of

organization and principal place of business. See GMAC Commercial Credit, LLC v. Dillard Dep't

Stores, Inc., 357 F.3d 827, 829 (8th Cir. 2004); OnePoint Solutions, LLC v. Borchert, 486 F.3d 342,

346 (8th Cir. 2007) ("[A ]n LLC is not necessarily a citizen of its state of organization but is a citizen

of each state in which its members are citizens."); see also Order Concerning Removal (ECF No. 8)

at 2-3.

          Here, the proposed First Amended Complaint alleges that Plaintiff is "a Missouri limited

liability company with its principal place of business located in Missouri. Thus, Plaintiff is a citizen

of the State of Missouri." (ECF No. 37-1 at 1, ,-r 1.) These allegations do not establish Plaintiffs

citizenship for purposes of diversity jurisdiction. Instead, Plaintiff must allege facts as to the state(s)

of citizenship of each of its members. 1

          Accordingly,

          IT IS HEREBY ORDERED that Plaintiffs Unopposed Motion for Joinder of Additional

Party and Motion for Leave to File Amended Complaint (ECF No. 37) is DENIED without

prejudice.




                                                         ~d/4MJ
                                                         UNITED STATES DISTRICT JUDGE


Dated t h i s ±day of April, 2021.




          1Upon refiling its motion together with a revised proposed amended complaint, Plaintiff should not
place a exhibit sticker on the proposed amended complaint. Documents that require leave of Court for filing
should not include an exhibit sticker unless the document will be an exhibit when filed. The Clerk is unable
to remove an exhibit sticker from a PDF document for filing.

                                                     2
